Citation Nr: 0716866	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-07 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection service for loss of teeth 
as a result of dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
service connection for loss of teeth as due to dental trauma 
in service.  In late March 2004, after the RO issued a 
statement of the case (SOC) in late January 2004, the 
veteran's timely substantive appeal was received.  

Review of the claim for service connection for dental trauma 
was also considered a claim for service connection for loss 
of teeth and jaw disfigurement on a basis other than dental 
trauma, but the adjudication of that claim was not conducted 
until in October 2004, and is not part of this appeal.  The 
denial of that claim is not before the Board for appellate 
review at this time.  


FINDING OF FACT

Regulations governing veterans' benefits preclude a finding 
that extraction of teeth for dental treatment purposes in 
service constitutes dental trauma.


CONCLUSION OF LAW

Entitlement to service connection for a dental condition as 
due to dental trauma for purposes determining eligibility for 
VA outpatient dental treatment is precluded by law.  38 
U.S.C.A. §§ 1110, 1712, 5107, 7104(c) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the extractions of certain teeth 
during his active service should be considered dental trauma, 
so that he may received VA dental treatment.



Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In this case, the facts 
establish that the veteran did have the lower teeth at issue 
when he went into service, and did undergo extraction of the 
teeth during service.  The veteran does not contend that he 
had dental trauma as the result of injury or combat, but 
argues only that the extractions should be considered dental 
trauma.  As discussed more fully below, the definition of 
"dental trauma" is a matter of law, not fact, and no 
further notice to the veteran or development of the claim 
would affect the outcome of his contention that extraction of 
the teeth constitutes dental trauma.  For this reason, no 
further discussion of the VCAA is required.   

Claim for service connection for dental trauma

A veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient 
dental services and treatment, if certain criteria are met.  
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Ongoing dental 
treatment may be authorized for dental disorders which are 
not compensable if the dental condition or disability 
resulted from combat wounds or service trauma.  38 C.F.R. 
§ 17.161 For the purpose of determining whether a veteran has 
Class II (a) eligibility for dental care, the term "service 
trauma" does not include the intended effects of treatment 
provided during service.  VAOPGCPREC 5-97; 62 Fed. Reg. 
15,566 (1997).
Facts and analysis

The veteran was inducted into service in June 1967.  
Approximately five months later, in November 1967, several 
lower teeth, including teeth #21, #23, #24, #25, #26, and 
#29, were extracted.  The dental record states that the teeth 
were extracted because of non-restorable carries (NRC).  The 
veteran contends that the teeth were, in fact restorable, and 
that, because the teeth should not have been extracted, the 
extraction of these restorable teeth should be considered 
"dental trauma" for purposes of determining the veteran's 
entitlement to ongoing VA dental treatment.  

The facts are not in dispute.  The evidence establishes that 
the veteran underwent extraction of teeth in service.  The 
veteran does not claim that the loss of the teeth through 
extraction was required as a result of trauma or any type of 
injury.  In 1997, VA's General Counsel issued a precedent 
opinion holding that the definition of "dental trauma" does 
not include removal of teeth during service through 
extraction for purposes of planned dental treatment.  The 
Board is bound by this opinion.  The Board is sympathetic to 
the veteran's claim that his teeth should not have been 
extracted.  However, in the absence of dental trauma 
preceding the extractions, the extractions in and of 
themselves may not be considered "dental trauma."  The 
claim must be denied.  


ORDER

The appeal for service connection for loss of teeth as due to 
dental trauma must be denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


